DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2022 has been entered.



Response to Amendment
Received 04/20/2022

	Claim(s) 1-20 are pending.
	Claim(s) 5-8 and 14-7 are objected to.
	Claim(s) 1, 5, 11, 14, and 20 have been amended.
The objections to the claim(s) 5 and 14 have been withdrawn in view of the amendments received on 04/20/2022.
The 35 U.S.C § 103 rejection to claims 1-4, 9-13, and 18-20 have been fully considered in view of the amendments received 04/20/2022 and are fully addressed in the prior art rejection below.
	
Response to Arguments
Received 04/20/2022


Regarding independent claim(s) 1, 11, and 20:

Applicant’s arguments (Remarks, Page 11: ¶ 1-2), filed 04/20/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Mammou et al. (US PGPUB No. 20170302918 A1), in view of Xue et al. (US PGPUB No. 20200098186 A1), in view of Fruchter et al. (US PGPUB No. 20190244582 A1), and further in view of Boyce (US PGPUB No. 20200045288 A1).



Regarding dependent claims 2-10 and 12-19:

Applicant’s arguments (Remarks Page 11: ¶ 3), filed 04/20/2022, with respect to the rejection(s) of claim(s) 2-10 and 12-19 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 11, and 20 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the applied prior art as mentioned above. 
 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 10-13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al., US PGPUB No. 20170302918 A1, hereinafter Mammou, in view of Xue et al., US PGPUB No. 20200098186 A1, hereinafter Xue, in view of Fruchter et al., US PGPUB No. 20190244582 A1, hereinafter Fruchter, and further in view of Boyce, US PGPUB No. 20200045288 A1, hereinafter Boyce.

Regarding claim 1, Mammou discloses a client device for use in processing reality technology content (Mammou; a client device for use in processing (virtual) reality technology content [¶ 0021 and ¶ 0044-0045], as illustrated within Fig. 2; moreover, virtual reality (VR) content [¶ 0032 and ¶ 0103-0104], and device configuration [¶ 0040]; and wherein, devices of 200 included one or more of the components in Fig. 1 [¶ 0045]), the client device comprising:
memory configured to store data (Mammou; the client device, as addressed above, comprises memory configured to store data [¶ 0040-0042 and ¶ 0049]; moreover, one or more memory operations in relation with storing data [¶ 0021 and ¶ 0075]); and 
a processor in communication with the memory (Mammou; the client device, as addressed above, comprises a processor in communication with the memory [¶ 0040-0041 and ¶ 0049]) and configured to:
receive, from a server device via network communication channel, a video stream comprising encoded video frames and motion vector information (Mammou; the processor, as addressed above, configured to receive a video stream/sequence comprising encoded video frames and motion vector information from a server device via network communication channel [¶ 0049, ¶ 0074, and ¶ 0080-0083]; wherein, an encoded video stream includes encoded video frames and predication data (i.e. motion vector information, encoded statistics) [¶ 0093-0095], as illustrated within Fig. 3; wherein, predication data (i.e. motion vector information, encoded statistics) is incorporated into the frame data [¶ 0035, ¶ 0062-0063, ¶ 0065, and ¶ 0093]; moreover, video decoder of a client [¶ 0055-0057], video encoder of a server [¶ 0065, ¶ 0069, and ¶ 0077], and further interconnection and flow of information as depicted within Fig. 3 [¶ 0070 and ¶ 0089]);
extract, at the client device, the motion vector information (Mammou; the processor, as addressed above, configured to decode/extract the implicit prediction data (i.e. motion vector information, encoded statistics) at the client device [¶ 0081-0083]; wherein, decoded/extracted frame data implicitly corresponds to the prediction data [¶ 0071-0073 and ¶ 0082-0084], given the frame data is generated based on the predication data [¶ 0035, ¶ 0062-0063, ¶ 0065, and ¶ 0093]; moreover, video decoder of a client corresponding to a means of extraction [¶ 0055-0057]);
decode the video frames (Mammou; the processor, as addressed above, configured to decode the video frames [¶ 0081-0083]);
warp the video frames by selecting (Mammou; warp the video frames by running/applying (i.e. selecting) operations (through a shader) [¶ 0081-0083]):
time warp the video frames (Mammou; warp the video frames, as addressed above, by running/applying (i.e. selecting) time warp the video frames [¶ 0055, ¶ 0082-0083, and ¶ 0085]); and
display the warped video frames (Mammou; the processor, as addressed above, configured to display the warped video frames [¶ 0084-0085]).  
Mammou fails to teach to: extract, at the client device, the motion vector information; and
warp the video frames by selecting, based on whether or not a linear motion of a head mounted display and a rotational motion of the head mounted display is present, between:
time warping the video frames;
space warping the video frames using the extracted motion vector information; and
time warping the video frames and space warping the video frames. 
However, Xue teaches to: extract, at the client device, the motion vector information (Xue; extracting the motion vector information [¶ 0062, ¶ 0067, and ¶ 0092] at the client device [¶ 0045-0046 and ¶ 0050], as illustrated within Fig. 2; moreover, extrapolated 3D information based on motion vector data [¶ 0112]); and
warp the video frames by selecting (Xue; warp the video frames by running/applying (i.e. selecting) [¶ 0073-0074 and ¶ 0077-0080]; wherein, a GPU is utilized in relation with motion vectors and image/frame warping [¶ 0126-0128 and ¶ 0131-0132]), associated with a type of motion of a head mounted display (Xue; associated with a type of motion of a head mounted display [¶ 0065-0066, ¶ 0112-0114, and ¶ 0116]; moreover, pose information in relation with degrees of freedom of a HMD [¶ 0006, ¶ 0024, and ¶ 0027]), of:
time warping the video frames (Xue; warp the video frames, as addressed above, by running/applying (i.e. selecting) ATW the video frames [¶ 0077-0079]);
space warping the video frames using the extracted motion vector information (Xue; warp the video frames, as addressed above, by running/applying (i.e. selecting) ASW the video frames using the extracted motion vector information [¶ 0077-0079 and ¶ 0127]); and
time warping the video frames and space warping the video frames (Xue; warp the video frames, as addressed above, by running/applying (i.e. selecting) ATW the video frames and ASW the video frames [¶ 0078-0079, ¶ 0109, and ¶ 0147]). 
Mammou and Xue are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mammou, to incorporate to: extract, at the client device, the motion vector information; and warp the video frames by selecting, associated with a type of motion of a head mounted display, between: time warping the video frames; space warping the video frames using the extracted motion vector information; and time warping the video frames and space warping the video frames (as taught by Xue), in order to provide an improved rendering system and channel efficiency while preserving bandwidth (Xue; [Abstract]).
Mammou as modified by Xue fails to disclose warp the video frames by selecting, based on whether or not a linear motion of a head mounted display and a rotational motion of the head mounted display is present.
However, Fruchter teaches warp the video frames by selecting (Fruchter; warp the video frames by selecting [¶ 0054, ¶ 0057-0060, and ¶ 0063]), based on motion of a head mounted display (Fruchter; based on motion of a HMD [¶ 0058-0060]; moreover, performing time sensitive image processing operations [¶ 0008 and ¶ 0048] and/or distortion correction operations [¶ 0054 and ¶ 0058] based on user motion [¶ 0053, ¶ 0089-0090 and ¶ 0092]), between:
time warping the video frames (Fruchter; by selecting, as addressed above, ATW the video frames [¶ 0058-0060 and ¶ 0092]);
space warping the video frames (Fruchter; by selecting, as addressed above, ASW the video frames [¶ 0058-0060 and ¶ 0092]); and
time warping the video frames and space warping the video frames (Fruchter; by selecting, as addressed above, ATW the video frames ASW the video frames [¶ 0058-0060 and ¶ 0092]); and 
display the warped video frames (Fruchter; display [¶ 0044 and ¶ 0046] the warped video frames [¶ 0058-0061]).
Mammou in view of Xue and Fruchter are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mammou as modified by Xue, to incorporate warp the video frames by selecting, based on motion of a head mounted display, between: time warping the video frames; space warping the video frames; and time warping the video frames and space warping the video frames; and display the warped video frames (as taught by Fruchter), in order to provide a rendering system that mitigates motion-to-photon latency (Fruchter; [¶ 0002-0004]).
Mammou as modified by Xue and Fruchter fails to explicitly disclose whether or not a linear motion of a head mounted display and a rotational motion of the head mounted display is present.
However, Boyce teaches warp the video frames by selecting, based on whether or not a linear motion of a head mounted display and a rotational motion of the head mounted display is present (Boyce; warping the video frames by selection based on 6DoF (i.e. whether or not a linear motion of a head mounted display and a rotational motion of the head mounted display is present) [¶ 0186-0188 and ¶ 0190]; moreover, 6DoF [¶ 0003 and ¶ 0145-0146], as illustrated within Fig. 15A; such that, rendering is based on the DoF of the HMD [¶ 0152-0153 and ¶ 0156-0157]), between:
time warping the video frames (Boyce; warping the video frames by selecting/performing (between) time warping the video frames [¶ 0190] based on 6DoF, as addressed above);
space warping the video frames using the extracted motion vector information (Boyce; warping the video frames by selecting/performing (between) space warping the video frames [¶ 0190] using the extracted motion vector information [¶ 0098] based on 6DoF, as addressed above; moreover, graphic processing [¶ 0074-0076] associated with shader operations [¶ 0096-0098], specifically geometric pipeline [¶ 0099-0101]); and
time warping the video frames and space warping the video frames (Boyce; warping the video frames by selecting/performing (between) time warping the video frames and space warping the video frames [¶ 0190]). 
Mammou in view of Xue and Fruchter and Boyce are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mammou as modified by Xue and Fruchter, to incorporate to: warp the video frames by selecting, based on whether or not a linear motion of a head mounted display and a rotational motion of the head mounted display is present, between: time warping the video frames; space warping the video frames using the extracted motion vector information; and time warping the video frames and space warping the video frames (as taught by Boyce), in order to provide a rendering system that is less computationally expensive associated with high frame rates (Boyce; [¶ 0003-0004]).


Regarding claim 2, Mammou in view of Xue, Fruchter and Boyce further discloses the client device according to claim 1, wherein the processor is further configured to distort the video frames to compensate for lens distortion (Mammou; the processor, as addressed within the parent claim(s) above, is further configured to warp process (i.e. distort) the video frames to compensate for lens distortion [¶ 0116]; moreover, frames correspond to view [¶ 0103]).  

Regarding claim 3, Mammou in view of Xue, Fruchter and Boyce further discloses the client device according to claim 1, wherein the client device comprises the head mounted display (Mammou; the client device, as addressed within the parent claim(s) above,  comprises the head mounted display [¶ 0049-0051], as illustrated within Fig. 2).  

Regarding claim 4, Mammou in view of Xue, Fruchter and Boyce further discloses the client device according to claim 3, wherein the processor (Mammou; the processor, as addressed above within the parent claim(s)) is further configured to: 
determine whether or not a scene change in the received video stream is detected (Mammou; the processor, as addressed above, is further configured to determine/track whether or not a view/scene change in the received video stream is detected  [¶ 0021, ¶ 0030-0032, and ¶ 0091]; moreover, video data stream processing as transferable data [¶ 0035, ¶ 0065, ¶ 0082, and ¶ 0095-0096] in sending and/or receiving data via a client [¶ 0056-0059 and ¶ 0080-0081] and server [¶ 0060-0061, ¶ 0065-0067, and ¶ 0069]; and moreover, tracking information [¶ 0034, ¶ 0052, and ¶ 0088] in order to provide feedback [¶ 0071 and ¶ 0086]).
Xue further teaches when a scene change is the received video stream is not detected, select between time warping the video frames (Xue; running/applying (i.e. selecting) between ATW the video frames [¶ 0073-0074 and ¶ 0077-0080] when a view/scene change is the received video stream is not detected/triggered [¶ 0006 and ¶ 0141-0145]), space warping the video frames and time warping the video frames and space warping the video frames associated with an indication of linear motion of the head mounted display and an indication of rotational motion of the head mounted display (Xue; ASW the video frames and ATW the video frames and ASW the video frames [¶ 0077-0079] associated with an indication of linear motion of the HMD and an indication of rotational/roll motion [¶ 0070, ¶ 0074-0075, ¶ 0095, and ¶ 0100-0101] of the HMD [¶ 0112-0114, ¶ 0116, and ¶ 0138-0139]; moreover, pose information in relation with degrees of freedom of a HMD [¶ 0006, ¶ 0024, and ¶ 0027] in relation with motion information [¶ 0127-0128, ¶ 0130-0132]); and
when a scene change in the received video stream is detected, time warp the video frames (Xue; when a scene change in the received video stream is detected/triggered [¶ 0138-0139]; moreover, time warping on the received rendered frame(s) based on a latest pose information [¶ 0027 and ¶ 0143-0145]; moreover, a difference in image view [¶ 0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mammou as modified by Xue, Fruchter, and Boyce, to incorporate when a scene change is the received video stream is not detected, select between time warping the video frames, space warping the video frames and time warping the video frames and space warping the video frames based on an indication of linear motion of the head mounted display and an indication of rotational motion of the head mounted display; and when a scene change in the received video stream is detected, time warp the video frames (as taught by Xue), in order to provide an improved rendering system and channel efficiency while preserving bandwidth (Xue; [Abstract]).
Fruchter further teaches when a scene change is the received video stream is not detected, select between time warping the video frames (Fruchter; select [¶ 0054, ¶ 0057-0060, and ¶ 0063] between time warping the video frames when a scene change is the received video stream is not detected [¶ 0058-0060 and ¶ 0092]), space warping the video frames and time warping the video frames and space warping the video frames based on an indication of linear motion of the head mounted display and an indication of motion of the head mounted display (Fruchter; space warping the video frames and time warping the video frames and space warping the video frames based on an indication of linear motion of the HMD and an indication of motion of the HMD [¶ 0058-0060 and ¶ 0092]; moreover, performing time sensitive image processing operations [¶ 0008 and ¶ 0048] and/or distortion correction operations [¶ 0054 and ¶ 0058] based on user motion [¶ 0053, ¶ 0089-0090 and ¶ 0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mammou as modified by Xue, Fruchter, and Boyce, to incorporate when a scene change is the received video stream is not detected, select between time warping the video frames, space warping the video frames and time warping the video frames and space warping the video frames based on an indication of linear motion of the head mounted display and an indication of motion of the head mounted display (as taught by Fruchter), in order to provide a rendering system that mitigates motion-to-photon latency (Fruchter; [¶ 0002-0004]).

Regarding claim 10, Mammou in view of Xue, Fruchter and Boyce further discloses the client device according to claim 1, wherein the processor is further configured to extract the motion vector information separate from the video stream (Xue; the processor is further configured to decode/extract the motion vector information within the decoder circuit separate from the video stream (i.e. bitstream) [¶ 0062, ¶ 0067, and ¶ 0091-0092], as illustrated within Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mammou as modified by Xue, Fruchter, and Boyce, to incorporate the processor is further configured to extract the motion vector information separate from the video stream (as taught by Xue), in order to provide an improved rendering system and channel efficiency while preserving bandwidth (Xue; [Abstract]).

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 2, due to the similarities claim 12 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 4, due to the similarities claim 13 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 13.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 10, due to the similarities claim 19 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 1, due to the similarities claim 20 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Mammou discloses a non-transitory computer readable medium comprising instructions for causing a computer to execute a method of processing reality technology content at a client device (Mammou; a non-transitory computer readable medium comprising instructions for causing a computer to execute a method [¶ 0030-0031 and ¶ 0127-0128] of processing (virtual) reality technology content at a client device [¶ 0021 and ¶ 0044-0045], as illustrated within Fig. 2; moreover, virtual reality (VR) content [¶ 0032 and ¶ 0103-0104], and device configuration [¶ 0040]; and wherein, devices of 200 included one or more of the components in Fig. 1 [¶ 0045]).
(further refer to the rejection of claim 1)
	

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou in view of Xue, Fruchter, and Boyce as applied to claim(s) 1 and 11 above, and further in view of Mansour, US PGPUB No. 20200311439 A1, hereinafter Mansour.

Regarding claim 9, Mammou in view of Xue and Fruchter further discloses the client device according to claim 1, wherein the processor is further configured to extract the motion vector information (Xue; the processor is further configured to decode/extract the motion vector information within the decoder circuit [¶ 0091-0092]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mammou as modified by Xue and Fruchter, to incorporate the processor is further configured to extract the motion vector information (as taught by Xue), in order to provide an improved rendering system and channel efficiency while preserving bandwidth (Xue; [Abstract]).
Mammou as modified by Xue and Fruchter fails to disclose to extract the motion vector information from the video stream.  
However, Mansour teaches to extract the motion vector information from the video stream (Mansour; to extract the motion vector information from the video stream (i.e. bitstream) [¶ 0046 and ¶ 0049], as illustrated within Fig. 3). 
Mammou in view of Xue and Fruchter and Mansour are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mammou as modified by Xue and Fruchter, to incorporate to extract the motion vector information from the video stream (as taught by Mansour), in order to provide an improved rendering while reducing storage usage and processing time (Mansour; [¶ 0048]).

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 9, due to the similarities claim 18 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 18.



Allowable Subject Matter


Claim(s) 5-8 and 14-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616